COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-409-CR
 

 
ANTHONY 
BRIDGEWATER                                                      APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
  
  
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Anthony Bridgewater appeals from the trial court’s interlocutory order denying 
his motion to suppress.  The denial of a motion to suppress may not be 
appealed until after the final judgment is entered.  McKown v. State, 
915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).  No final 
judgment has been entered in this case.  Because we were concerned that we 
had no jurisdiction over this interlocutory appeal, we sent a letter to 
appellant on September 14, 2004, requesting a response showing grounds for 
continuing the appeal, as it appeared we lacked jurisdiction.  We received 
no response.  Accordingly, we dismiss the appeal for want of 
jurisdiction.  See Tex. R. 
App. P. 43.2(f).
  
   
                                                                  PER 
CURIAM
  
  
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
October 14, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.